DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-74, 76-80, 89, 91-93, and 95-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sudden change” in claim 69 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what duration of change or speed of change would constitute being “sudden”. Is it a change of more than some unspecified amount occurring for only a short duration? Or a change of more than some unspecified amount which takes place at a particular rate of change? It is entirely unclear how to determine whether any amount of change meets the criterion of being “sudden” given the lack of any standards for evaluating it.
Claim 69 also recites the limitation "an arterial pressure". It is unclear where this parameter comes from, as it is not measured or otherwise obtained from a source, nor is it clear if this is actually the “hemodynamic parameter” which is measured by the claim or if it is an additional parameter that is measured or otherwise obtained. This issue is also found in claim 89.
Still further, the claim calls for adjusting the sensor’s position “based on an arterial pressure by a stepping motor”. How does a stepping motor create arterial pressure?
Further, the term “optimal coupling” in claim 69 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what constitutes an “optimal coupling” or how the coupling is being evaluated or what criteria must be met for the coupling to be considered “ideal”. This issue is also found in claim 89.
Claim 89 also recites adjusting the sensor’s position “based on arterial pressure via said controller by the stepping motor”. Is the adjustment via the controller? Or performed by the stepping motor? Does the controller control the stepping motor? The use of both “via” and “by” renders this clause unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 69-71, 73, 76-79, 89, 91, 95-97 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voss (US 5848970) in view of Gallant (US 2003/0149369).
Regarding claim 69, Voss discloses a method of operating a hemodynamic parameter measurement apparatus adapted for use on a living subject and comprising one or more sensors in contact with tissue overlying a blood vessel of said living subject, said method comprising: 10 operating said apparatus in a first non-transient mode such that data relating to one or more hemodynamic parameters is obtained using said one or more sensors (column 5, lines 8-12) ; detecting at least one transient event via said obtained data (column 7, lines 7-15); and operating said apparatus in a second transient recovery mode subsequent to said act of detecting said transient event so as to compensate therefor (column 7, lines 16-28), wherein the second transient recovery mode comprises adjusting a position of the sensor by adjusting a position of the sensor relative to the blood vessel  based on the hemodynamic parameter to obtain “optimal” coupling between the sensor and tissue (column 2, lines 50-60; column 7, lines 17-28). 
Voss discloses that the system is configured to adjust how the sensor is applied to the tissue to “optimize” the sensing, but does not disclose the one or more sensors being adjustable in an applanation direction, along a first axis, a lateral position relative to said blood vessel of said living subject and along a second axis, the second axis being perpendicular to the first axis and said blood vessel of said living subject, and a longitudinal position relative to said blood vessel of said living subject and along a third axis, the third axis being perpendicular to said first axis and said second axis, with adjustment being selected from among these axes and applied thereto, or the adjustment being applied via a stepping motor.
Gallant teaches adjusting application of a sensor to tissue to “optimize” sensing (paragraph [0019]), particularly after an indication that an adjustment is needed (paragraph [0158]), where the adjustment can take place in an applanation direction along a first axis, a lateral position relative to said blood vessel of said living subject and along a second axis, the second axis being perpendicular to the first axis and said blood vessel of said living subject, and a longitudinal position relative to said blood vessel of said living subject and along a third axis, the third axis being perpendicular to said first axis and said second axis (paragraphs [0019], [0064], [0070], [0085]), with adjustment being selected from among these axes and applied via a stepper motor (paragraphs [0018], [0022], [0080], [0088]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Gallant and configured the device for adjustment along three perpendicular axes using a stepper motor, as taught by Gallant, in order to allow more extensive adjustment of the sensor's positioning to optimize the sensing. 

Regarding claim 70, Voss further discloses that 15 said at least one transient event changes said contact of at least one of said one or more sensors to said tissue, thereby potentially affecting an accuracy of said obtained data (column 7, lines 16-28).
Regarding claim 71, Voss further discloses that said act of detecting comprises detecting a reduction in a magnitude of one or more pressure values (column 7, lines 7-15).
Regarding claim 73, Voss further discloses that at least one of said one or more hemodynamic parameters comprises blood pressure, and at least one of said one or more sensors comprises a tonometric or non-invasive pressure sensor (column 5, lines 3-14).
Regarding claim 76, Voss further discloses that said blood vessel comprises a radial artery (column 4, lines 9-13), and said act of adjusting said position of said at least one of said one or more sensors obtaining said data comprises adjusting at least one of a lateral position and/or a proximal position of said at least one of said one or more sensors relative to said radial 5 artery (column 7, lines 16-28)
Regarding claim 77, Voss further discloses that said blood vessel comprises a radial artery (column 4, lines 9-13), and said act of adjusting said position of said at least one of said one or more sensors obtaining said data comprises adjusting an applanation or compression level of said at least one of said one or more sensors relative to said tissue (column 7, lines 16-28).
Regarding claim 78, Voss further discloses that 10 said act of detecting comprises detecting a reduction in a magnitude of a parameter represented by said data (column 7, lines 7-15).
Regarding claim 79, Voss further discloses that said act of detecting said reduction comprises detecting a reduction in a magnitude of a pulse pressure (column 7, lines 7-15).
Regarding claim 89, Voss discloses a hemodynamic parameter measurement apparatus adapted for use on a living subject, the apparatus comprising: an applanation assembly comprising at least one5 an applanation assembly comprising at least one sensor configured to contact tissue overlying a blood vessel of said living subject, and to generate data relating to one or more hemodynamic parameters from said living subject (element 25; column 5, lines 8-12); and a processor apparatus in signal communication with said sensor (element 83), said processor apparatus configured to execute at least one computer program thereon, said at least 10 one computer program comprising a plurality of instructions configured to, when executed: obtain said data relating to said one or more hemodynamic parameters (column 5, lines 8-12); process said obtained data to detect an occurrence of at least one transient event, said processing comprising analysis of one or more changes within said obtained data (column 7, lines 7-15); operate said apparatus in a transient recovery mode subsequent to detection of 15 said transient event so as to compensate for said transient event in subsequent measurement of said hemodynamic parameter (column 7, lines 16-28); wherein the applanation assembly further comprises a controller for the sensor (column 6 line 66 to column 7 line 14), and the transient recovery mode further comprises adjustment of a position of said sensor relative to the blood vessel via the controller (column 2, lines 50-60; column 7, lines 17-28 – adjustment of the volume in the chamber changes the distance between the diaphragm and sensor).
Voss discloses that the system is configured to adjust how the sensor is applied to the tissue to “optimize” the sensing, but does not disclose the one or more sensors being adjustable in an applanation direction, along a first axis, a lateral position relative to said blood vessel of said living subject and along a second axis, the second axis being perpendicular to the first axis and said blood vessel of said living subject, and a longitudinal position relative to said blood vessel of said living subject and along a third axis, the third axis being perpendicular to said first axis and said second axis, with adjustment being selected from among these axes and applied thereto, or the adjustment being applied via a stepping motor.
Gallant teaches adjusting application of a sensor to tissue to “optimize” sensing (paragraph [0019]), particularly after an indication that an adjustment is needed (paragraph [0158]), where the adjustment can take place in an applanation direction along a first axis, a lateral position relative to said blood vessel of said living subject and along a second axis, the second axis being perpendicular to the first axis and said blood vessel of said living subject, and a longitudinal position relative to said blood vessel of said living subject and along a third axis, the third axis being perpendicular to said first axis and said second axis (paragraphs [0019], [0064], [0070], [0085]), with adjustment being selected from among these axes and applied via a stepper motor (paragraphs [0018], [0022], [0080], [0088]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Gallant and configured the device for adjustment along three perpendicular axes using a stepper motor, as taught by Gallant, in order to allow more extensive adjustment of the sensor's positioning to optimize the sensing. 

20 Regarding claim 91, Voss further discloses that said analysis of changes in said obtained data comprises detection of a reduction in a magnitude of one or more pressure values (column 7, lines 7-15).
Regarding claim 95, Voss further discloses that said blood vessel comprises a radial artery (column 4, lines 9-13), and said act of adjusting said position of said at least one of said one or more sensors obtaining said data comprises adjusting at least one of the lateral position and/or a proximal position of said at least one of said one or more sensors relative to said radial 5 artery (column 7, lines 16-28)
Regarding claim 96, Voss further discloses that said blood vessel comprises a radial artery (column 4, lines 9-13), and said act of adjusting said position of said at least one of said one or more sensors obtaining said data comprises adjusting an applanation or compression level of said at least one of said one or more sensors relative to said tissue (column 7, lines 16-28).
Regarding claim 97, Voss further discloses that at least one of said one or more hemodynamic parameters comprises blood pressure, and at least one of said one or more sensors comprises a tonometric or non-invasive pressure sensor (column 5, lines 3-14).

Claims 72, 74, 80, and 92-93 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voss, as applied above, and further in view of Caro (US 6371921).
Regarding claims 72 and 80, Voss does not disclose the act of detecting comprising detecting an absence of one or more cardiac beats in the data. Caro teaches a method of operating a hemodynamic pressure measurement apparatus which comprises detecting a transient event in measured data, that event being an absence of a cardiac beat (step 708), and altering operation in response to that detection (if there is a problem in the data the sequence goes to step 750 instead of continuing with step 731). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Voss and also looked to detect absences of one or more cardiac beats in the data, as taught by Caro, in order to ensure that the data includes necessary information. 
Regarding claim 74, Voss does not disclose the second recovery mode including temporarily suspending use of the obtained data. Caro teaches a method of operating a hemodynamic parameter measurement apparatus which comprises detecting a transient event in measured data (column 10, lines 54-56) and, in response to that detection, temporarily suspending use of the obtained data (figure 6b, if there is a problem in the data the sequence goes to step 750 and the data is not used, as is explicit in step 752, where it notes that there is no new output; step 708 also detects an event and leads to step 752). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Voss and temporarily suspended use of the obtained data in the second mode, as taught by Caro, in order to avoid generating outputs that are based on erroneous data. 
Regarding claim 92, Voss does not disclose the act analysis of changes comprising detecting an absence of one or more cardiac beats in the data. Caro teaches a hemodynamic parameter measurement apparatus which includes instructions configured to detect a transient event in measured data, that event being an absence of a cardiac beat (step 708), and altering operation in response to that detection (if there is a problem in the data the sequence goes to step 750 instead of continuing with step 731). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Voss and also looked to detect absences of one or more cardiac beats in the data, as taught by Caro, in order to ensure that the data includes necessary information. 

Regarding claim 93, Voss does not disclose the second recovery mode including temporarily suspension of use of the obtained data. Caro teaches a hemodynamic parameter measurement apparatus which includes instructions configured to detect a transient event in measured data (column 10, lines 54-56) and, in response to that detection, temporarily suspending use of the obtained data (figure 6b, if there is a problem in the data the sequence goes to step 750 and the data is not used, as is explicit in step 752, where it notes that there is no new output). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Voss with temporary suspension of use of the obtained data in the second mode, as taught by Caro, in order to avoid generating outputs that are based on erroneous data. 

Response to Arguments
Applicant’s arguments with respect to the art rejections of all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments address only Miele, which is no longer applied against the claims in light of the newly presented amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791